Case 3:20-cv-11396-RHC-EAS ECF No. 1-8 filed 06/01/20   PageID.59   Page 1 of 2




                          EXHIBIT 7
               Case 3:20-cv-11396-RHC-EAS ECF No. 1-8 filed 06/01/20                                      PageID.60        Page 2 of 2
       flllll               2000060505986
                            onnnnm.a K nR O RA
                            ARIZONA DEPARTMENT OFREVENUE
                            ATTN: Education and Compllanee/Uen Department
                            PO BOX 20070
                                                                                                              2020-002-1631-8
                  &         PliMinlx,'AZ ssoaa-OTO
       LtmJ*
                                                                                                               ARIZONA
                                                                                                          SECRETARY OF STATE
                                                                                                            04/21/20 13:25
                                                                                                               FI L E D


                                                                                              STATE .OF ARIZONA
                                                                                                              Department of Revenue



                                                 NOTICE OF STATE TAX. LIEM
Pursuant to A.R.S. §42-1162,          fs hereby^en 'that the following named taxpayer owes the Arizona Department
of Bev&nu© 'such: unpaid amoun^i|gre hareffi $ei forth and that pursuant to A.R.S. §42-1151. the department has a
Hen against all .the property or tigMOp properly balongfng to Ilia taxpayer for such unpaid amount, plus accruing
Interest.
Address:                                     €?                                                      Liert ID: 10204352
2990 E NORTHERN AVE A101                                                                             Place of Flung: SECRETARY OF
PHOENIX, AZ 85020                                    .                                               -STATE '          "
                                                    % 11 '¥*
Name(s):                                                                                             ID Number(s):
StMONXPRESS PIZZA. LLC                                   If                   fit,%                  SIM        .XX-XXXXXXX
HUNGRY HOWIES PIZZA 9 1808                                                                           uo         .21195.058

    Tax
   Type
                      Tax
                   Pgrtot! End
                                        Ltabltlty
                                        Number
                                                                   I#55,             >-
                                                                                          Pendlty
                                                                                                       Interest' Thru
                                                                                                          04/17/2.920
                                                                                                                          Unpaid Balanc*
                                                                                                                           of Assessment
                                                                           —

     TP'T          11/30/2013'       201807083832               $5,94%,78',           $         :0    $3,298.95               $12,872.93
     TFT           11/30/2018        201807958447                    $D.bo       ^                        $0.00                   :$50.QG
     TPT           12/3112018        201807082608              $72,843,38        } $5,4*#             $4,889.88               183,176,51
     TPT           01/31/2019        201007114944              $74,307.19                   A
                                                                                            r%       .$4,608.28               $84/116.97
     TPT           02/28/2010        201907200281             •$72MBM             M&in '9^° $4,161.50                         $81.,448.35
     TPT           03/31/2019        .201007330974             .$84,646.50        lite                $4,38.8.19              104,113,48
     TPT'          06/30/201.9       201007590755              $03,477.16          $i#K4.7            $3,111.47               190,345,10
     TPT           07/31/2019        .2.01907656271            $80,810,46          $8,2|e^            $2,680.63               $86,838.51
     TPT           08/31/2010        201907702388               $84,947.70                           12,457.78                190,378,:73
     TP'T          09/30/2019        201907958961             $510,241.50'       $13Q.J1.tif\
                                                                                 $130.,111.         $12,.563.99               $852,917.08
     TFT           10/31/2019        201907947434              •:$77,2^3.i9                               $0.00                $77,263,19
     TPT           11/30/2019        201907947'637              $70,387.25         $8,400.40 "Vf
                                                                                             *" •*
                                                                                                  I# $1,243.50
                                                                                                                               $88,011.15
     TPT           12/31/2019        201007940217               $80,996,78            $4,,859.81        ( ^ $962.67            108,819.,28
     TPT           01/31/2020        .202007959211             $79,648.86             $4,380.89              $620,22           184,640.77
                                                                                                                 Total;     $1»6i 0,999.03




DATED AT PHOENIX, ARIZONA THIS 17TH DAY OF APRIL, 2020
                                     c?
Signature: J V!
                                                         •/         Title: Administrator

Arlzona Departmenl of Rwenua                                                                                                    Paa@ 1 of 1
ftORflfl'643
                                              Visit us on tho web at 'Www,AZTaxe».qov
